IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHEN ROBERT                         §
DIGIOVANNI,                            §      No. 651, 2015
                                       §
      Plaintiff Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      C.A. No. N15-07-036
DENNIS DESILET,                        §
                                       §
      Defendant Below,                 §
      Appellee.                        §

                         Submitted: January 20, 2016
                         Decided:   January 21, 2016

                                     ORDER

      This 21st day of January 2016, it appears to the Court that, on January 4,

2016, the Senior Court Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to pay the Superior Court

record preparation fee and the Supreme Court filing fee. The appellant has not

responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice